McDonald J.,
By the Court. delivering the opinion.
The record of the judgment on which the action in the Court below was founded, was tendered in evidence by the plaintiff’s counsel, and objected to on three grounds by defendant. The Court ruled it out on the ground, that, it did not contain the names of the jurors by whom the verdict was found. This decision of the presiding Judge, is assigned as error.
The evidence offered, was the record of an established copy of a judgment rendered by the Inferior Court of Burke county. The copy could not have been established regularly, without notice to the defendants. It is not pretended, that they did not have notice. Notice to them, must therefore, be presumed. If the verdict was insufficient, or, if the plaintiff was unable to prove the verdict as it was found by the jury, it ought to have been objected to at that time. If it was not objected to, or if objected to and the objection was overruled, and the defendants did not carry the cause to the Superior Court for the correction of the error, if any, they must be held now to have acquiesced in it.
But it is insisted, that, if the copy be true, then the original judgment was radically defective, not being based on a *74sufficient verdict, and the copy is therefore inadmissible. This objection is based on the mode of proceeding in England. There, whether the trials are at bar or at nisi prius, each cause has.its distinct jury, and the names of the jurors appear in the judgment roll. Here, our juries are empanelled differently, and all causes at issue, at one term of the Court, are submitted to juries, summoned and empanelled according to our statutes for the trial of every cause depending between parties litigating at that term. Their names appear on the minutes at the beginning of the term. In no* case tried by a petit jury, do the names of the jurors who tried it, appear in the verdict, or annexed thereto. The verdicts are usually signed by a foreman, but, if in any case, that be not done, and the verdict appears in the record without his signature, and a judgment is signed thereupon, it must be presumed that the verdict was satisfactory to the Court, and deemed by it, to be sufficient in form and substance, to warrant the judgment.
We may, indeed, say, that if a cause be tried in the Inferior Court, and a verdict be rendered against the defendant, and he neither appeals therefrom, nor moves in arrest of judgment, and the judgment of the Court be entered up thereon, the verdict must be considered sufficient to warrant the judgment, so far as it is entered in conformity thereto. There is a verdict in the words in this case, and although it is not signed by the jury, or a foreman, as is commonly done, we must presume that it was returned into Court as the verdict of a jury, regularly empanelled and sworn, in a manner satisfactory to the Court, which rendered judgment thereon.
Judgment reversed.